Citation Nr: 0507197	
Decision Date: 03/14/05    Archive Date: 03/21/05	

DOCKET NO.  02-18 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right and left 
ankle disorders.

2.  Entitlement to service connection for right and left knee 
disorders.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a right inguinal 
hernia.

5.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right fifth metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1988 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal with respect to the issues of service connection 
for right and left knee disorders, a back disorder, and an 
increased rating for residuals of a fracture of the right 
fifth metacarpal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's service medical records were received 
subsequent to a July 1993 RO decision denying service 
connection for ankle disorders and right inguinal hernia.

2.  The veteran does not currently have right and left ankle 
disorders that are related to active service.

3.  The veteran does not currently have a right inguinal 
hernia that is related to active service.


CONCLUSIONS OF LAW

1.  Right and left ankle disorders were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  A right inguinal hernia was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A July 1993 RO decision denied service connection for ankle 
disabilities and a hernia.  At the time of that decision the 
veteran's service medical records had not yet been received.  
In October 1993 his service medical records were received.

Where new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to the VA.  38 C.F.R. § 3.156(c) 
(2004).  Accordingly, since the veteran's service medical 
records were received after the July 1993 RO decision, that 
decision is not final and the Board will conduct a de novo 
review of the appeal.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A March 1988 service medical record reflects that the veteran 
complained of left ankle pain.  The assessment was left 
inversion ankle sprain.  A September 1989 service medical 
record reflects that the veteran complained of foot pain.  On 
examination he had full range of motion in both ankles and 
good strength in both ankles.  An undated service medical 
record indicates that the veteran complained of right lower 
quadrant pain where he had been hit.  The assessment was 
bruising of the muscle.  A September 1990 service medical 
record reflects that the veteran complained of right ankle 
pain.  X-rays were negative.  The assessment was sprain.  The 
report of the veteran's October 1991 service separation 
examination reflects that his last physical examination was 
in December 1987.  The report of the December 1987 service 
examination reflects that the veteran's lower extremities and 
abdomen and viscera were normal.  At the time of the October 
1991 service separation examination the veteran signed a 
statement indicating that there had been no significant 
change in his health since his last physical examination.

The report of a January 1993 VA examination reflects that the 
veteran complained of soreness in both ankles.  The diagnoses 
included right inguinal hernia and symptomatic complaint of 
ankle discomfort with no objective findings and no functional 
deficit.

VA and private treatment records do not reflect that the 
veteran has any current diagnosis with respect to his ankles.  
During the veteran's personal hearing, held before the 
undersigned in December 2004, at page 19, the veteran 
indicated that his hernia had been repaired shortly after the 
diagnosis in 1993.  Private and VA treatment records reflect 
no further treatment with respect to the right inguinal 
hernia.

The veteran has offered his testimony and statements 
indicating his belief that his right inguinal hernia existed 
during his active service, and he has indicated his belief 
that he has disability of the ankles that existed during his 
active service.  However, he is not qualified, as a lay 
person, to offer a medical diagnosis or medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, his statements and testimony with respect to 
diagnosis or medical etiology will not be accorded any 
probative weight.

There is no competent medical evidence indicating that the 
veteran had any chronic disability of the ankles during his 
active service or that he had a right inguinal hernia during 
active service.  The competent medical evidence indicates 
that he sprained each of his ankles once during active 
service, and that he sustained a bruise of the right lower 
quadrant during active service.  However, at the time of the 
veteran's service separation examination in October 1991, the 
veteran indicated that he had no complaints with respect to 
his ankles or his right lower quadrant.

A right inguinal hernia was first diagnosed at the time of a 
January 1993 VA examination.  At the time of that examination 
there was no disability found with respect to the veteran's 
ankles.

There is no competent medical evidence relating the veteran's 
right inguinal hernia, first diagnosed in January 1993, with 
his active service.  There is no competent medical evidence 
indicating that the veteran has any current disability of his 
ankles that is related to his active service.

On the basis of the above analysis, a preponderance of the 
evidence supports the conclusion that the veteran did not 
have chronic disability of his ankles during active service 
and that he did not have a right inguinal hernia during his 
active service.  A preponderance of the probative evidence 
supports the conclusion that the veteran's right inguinal 
hernia was first diagnosed after his active service and is 
not related to his active service.  Further, a preponderance 
of the competent medical evidence indicates that the veteran 
does not currently have disability of the ankles that is 
related to his active service.  Accordingly, a preponderance 
of the evidence is against the veteran's claims of service 
connection for right and left ankle disorders and right 
inguinal hernia.



Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  However, where, as here, that notice was not 
provided at the time of the initial AOJ decision, the 
appellant has the right to VCAA content complying notice and 
proper subsequent VA process.

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The VCAA notice was provided to him via a July 2001 letter, 
as well as the statement of the case issued in September 
2002, which provided the veteran with VCAA implementing 
regulations.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. 120-121.

The statement of the case informed the veteran of the 
governing laws and regulations.  The July 2001 letter 
informed the veteran that he should send information on how 
the VA could obtain the evidence or the evidence itself, 
effectively informing him that he should provide any evidence 
that pertained to the claim that was in his possession.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Further, the content of the notice provided to the veteran 
has fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a 
de novo review of evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
claimant covering all content requirements is harmless error.

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all VA and private evidence 
identified by the appellant that relates to the issues 
currently decided herein.  The veteran has been afforded a 
personal hearing.  He has not been afforded a VA examination 
with respect to the issues decided herein.  However, there is 
no competent medical evidence indicating that the veteran 
currently has right and left ankle disorders or that his 
right inguinal hernia, first diagnosed after his active 
service, may be related to his active service.  38 C.F.R. 
§ 3.159(c).

Thus, the Board finds that VA satisfied the duty to assist 
the veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA 
would serve no useful purpose.  See Soyini at 545; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its 
duty to inform and assist the veteran at every stage in this 
case.  Therefore, he will not be prejudiced as a result of 
the Board proceeding to the merits of the claim.


ORDER

Service connection for right and left ankle disorders is 
denied.

Service connection for a right inguinal hernia is denied.


REMAND

A June 1989 service medical record reflects the veteran's 
complaint of low back pain.  The assessment was muscle strain 
(paravertebral).  A May 1988 service medical record reflects 
that the veteran had a possibly subluxed patella with respect 
to his complaints of right knee pain.  A June 1990 service 
medical record reflects the veteran's complaints of back 
pain.  The assessment was lumbosacral strain.

Reports of February 1997 and January 2001 VA X-rays of the 
veteran's knees reflect lateral displacement of the right 
patella and lateral displacement of both patellas, 
respectively.

A July 2001 private treatment record reflects an assessment 
that includes lumbago and lumbar myofascitis.

With consideration of the veteran's testimony regarding 
symptoms he has experienced since active service with respect 
to his knees and back, as well as service medical records and 
current treatment records relating to his knees and back, the 
Board concludes that he should be afforded VA examinations 
with respect to his knees and back in accordance with 
38 C.F.R. § 3.159(c).

A September 2002 RO decision denied a compensable evaluation 
for the veteran's service-connected residuals of a fracture 
of the right fifth metacarpal.  In November 2002 the veteran 
submitted a statement on a VA Form 9 indicating his belief 
that he is entitled to a compensable evaluation for his right 
fifth finger.  The Board construes this as a notice of 
disagreement with the denial of a compensable evaluation in 
the September 2002 RO decision.  Where there is a notice of 
disagreement, remand, not referral, is required by the Board.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

During the veteran's personal hearing, held in December 2004, 
he testified that he received ongoing VA treatment at the 
outpatient facilities in Jacksonville and Gainesville for his 
knees and back.  VA treatment records have been obtained 
through January 2001.

In light of the above, the appeal is REMANDED for the 
following:

1.  Please request all records relating 
to treatment of the veteran for his 
knees, back, and right fifth finger from 
the Jacksonville and Gainesville 
outpatient treatment facilities from 
February 2001 until the present.

2.  The veteran should be afforded a VA 
examination to determine the existence 
and etiology of any currently manifested 
knee or back disorders.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is 
as least as likely as not that the 
veteran currently has right and left knee 
disorders and a back disorder.  If it is 
determined that the veteran has any of 
these disorders, the examiner is 
requested to offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any currently manifested right or 
left knee disorder, or back disorder, 
existed during the veteran's active 
service or is related to his active 
service.  If it cannot be determined 
whether any currently manifested knee or 
back disorder is related to the veteran's 
active service, on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgments, based 
upon mere conjecture, the examiner should 
clearly and specifically so specify in 
the examination report.

3.  Please issue a statement of the case 
with respect to the issue of entitlement 
to an increased (compensable) rating for 
residuals of a fracture of the right 
fifth metacarpal.  All appropriate 
appellate procedures should then be 
followed.  The veteran is advised that he 
must complete his appeal of this issue by 
filing a timely substantive appeal 
following the issuance of a statement of 
the case.  

4.  Thereafter, the issues remaining on 
appeal should be readjudicated.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


